                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    DAVID BURGOS,                                  No. 3:20-CV-00135

                 Plaintiff,                        (Judge Brann)

         v.

    DR. DOLL and I. MYERS,

                Defendants.

                              MEMORANDUM OPINION

                                   JUNE 2, 2021

        Plaintiff David Burgos, an individual who was formerly incarcerated at the

State Correctional Institution at Benner in Benner Township, Pennsylvania, filed a

complaint pursuant to 42 U.S.C. § 1983 alleging an Eighth Amendment medical care

claim against Defendants regarding surgery he received at SCI Benner.1 Presently

before the Court is Defendant Myers’ motion for summary judgment, which Plaintiff

has not opposed2 and the notice of death of Defendant Dr. Doll, which has been filed

by her counsel.3 For the reasons that follow, the Court will grant Defendant Myers’

motion for summary judgment and dismiss Defendant Dr. Doll.




1
     Doc. 1.
2
     Doc. 49.
3
     Doc. 54.
I.      FACTUAL BACKGROUND

        A.     Allegations of the Complaint

        Plaintiff initiated this civil action by complaint on January 27, 2020, against

Defendants Dr. Doll, Corrections Officer I. Myers, Jeff Boland, B.M. Booher, and

Keri Moore.4 Only Defendants Dr. Doll and C.O. Myers remain in this action, with

the other Defendants having been previously dismissed.5

        On October 18, 2017, at approximately 9:45 to 10:15 a.m., Plaintiff was

escorted by Defendant Myers to the medical department at S.C.I. Benner Township

for sick call so that Plaintiff could be seen by a doctor for a lump on the side of his

jaw.6 Plaintiff was seen by Defendant Dr. Doll, who performed “unauthorized

surgery” without Plaintiff’s consent.7         Plaintiff was given a direct order by

Defendants Doll and Myers to have the surgery.8 Plaintiff suffered pain and damage

from the surgery and the lump continued to grow after the surgery;9 he later had to

have additional surgery by non-party Dr. Yikao.10 In the complaint, Plaintiff alleges

an Eighth Amendment medical care claim against the Defendants.11




4
     Doc. 1.
5
     See Doc. 9.
6
     Id. at 3.
7
     Id.
8
     Id.
9
     Id.
10
     Id.
11
     Id. at 3.
                                           2
        B.      Undisputed Facts

        Plaintiff had a lump on his chin and neck area that had been changing in size

leading up to October 2017.12 Plaintiff claims that on October 18, 2017, he was

escorted by Defendant Myers and another corrections officer to a medical room with

the doctor, Defendant Myers, and a nurse.13 The doctor advised him that the lump

was an abscess and needed to be drained.14 Plaintiff had been told previously by a

physician’s assistant that it was not an abscess, so he refused to let the doctor perform

surgery.15 The doctor and Defendant Myers gave him a direct order to have the

surgery.16     Even after the direct order from Defendant Myers, Plaintiff never

consented to the surgery, which he specifically stated by saying something like

“don’t cut my face.”17 The doctor nevertheless performed the surgery.18 After the

surgery, Defendant Myers and the others in the room made jokes and called him a

guinea pig.19

        A few days later, the area became infected and the lump continued to grow.20

Plaintiff was seen by nurses every day after the October 2017 procedure when they




12
     Doc. 51 at 1.
13
     Id.
14
     Id.
15
     Id.
16
     Id. at 2.
17
     Id.
18
     Id.
19
     Id.
20
     Id.
                                           3
brought him his medication on their rounds.21 Plaintiff had an additional surgery in

the same chin and neck area in February 2018.22 Plaintiff continued to suffer from

a tingling sensation in that portion of his chin and neck.23

II.      STANDARD OF REVIEW

         Summary judgment should be granted when the pleadings, depositions,

answers to interrogatories, admissions on file, and affidavits show that there is no

genuine dispute as to any material fact and that the moving party is entitled to a

judgment as a matter of law.24 A disputed fact is material when it could affect the

outcome of the suit under the governing substantive law.25 A dispute is genuine if

the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.26 The Court should view the facts in the light most favorable to the non-

moving party and make all reasonable inferences in that party’s favor.27 When the

non-moving party fails to refute or oppose a fact, it may be deemed admitted.28

         Initially, the moving party must show the absence of a genuine issue

concerning any material fact.29 Once the moving party has satisfied its burden, the


21
      Id.
22
      Id.
23
      Id.
24
      Fed. R. Civ. P. 56(c).
25
      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
26
      Id. at 250.
27
      Hugh v. Butler County Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005).
28
      See Fed. R. Civ. P. 56(e)(2); Local R. 56.1 (“All material facts set forth in the statement
      required to be served by the moving party will be deemed to be admitted unless controverted
      by the statement required to be served by the opposing party.”).
29
      See Celotex Corp. v. Carrett, 477 U.S. 317, 323 (1986).
                                                   4
non-moving party, “must present affirmative evidence in order to defeat a properly

supported motion for summary judgment.”30 “While the evidence that the non-

moving party presents may be either direct or circumstantial, and need not be as

great as a preponderance, the evidence must be more than a scintilla.”31 “If a party

. . . fails to properly address another party’s assertion of fact as required by Rule

56(c),” a court may grant summary judgment or consider the fact undisputed for

purposes of the motion.32

        If the court determines that “the record taken as a whole could not lead a

rational trier or fact to find for the non-moving party, there is no ‘genuine issue for

trial.’”33 Rule 56 mandates the entry of summary judgment against the party who

fails to make a showing sufficient to establish the existence of an element essential

to that party’s case, and on which that party will bear the burden of proof at trial.34

        Here, Plaintiff has failed to oppose the motion or the facts asserted in

Defendants’ statement of facts. Pursuant to Federal Rule of Civil Procedure 56(e),35

the Court has reviewed the statement of facts, as well as each fact’s citation to the




30
     Anderson, 477 U.S. at 257.
31
     Hugh, 418 F.3d at 267 (citing Anderson, 477 U.S. at 251).
32
     Fed. R. Civ. P. 56(e)(2)-(3).
33
     Matushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting First
     Nat’l Bank of Arizona v. Cities Serv. Co., 391 U.S. 253, 289 (1968)).
34
     Celotex Corp., 477 U.S. at 322.
35
     See Fed. R. Civ. P. 56(e)(1).
                                                  5
record and will consider each fact undisputed.36 As such, summary judgment is

appropriate in this matter.37

III.    DISCUSSION

        A.      Defendant Myers’ Motion for Summary Judgment

        Plaintiff has brought his Eighth Amendment medical care claim pursuant to

42 U.S.C. § 1983, which provides in pertinent part:

        Every person who, under color of any statute, ordinance, regulation,
        custom, or usage, of any State or Territory, subjects, or causes to be
        subjected, any citizen of the United States or other person within the
        jurisdiction thereof to the deprivation of any rights, privileges, or
        immunities secured by the Constitution and laws, shall be liable to the
        party injured in an action at law, suit in equity, or other proper
        proceeding for redress.

“To establish a claim under 42 U.S.C. § 1983, [a plaintiff] must demonstrate a

violation of a right secured by the Constitution and the laws of the United States

[and] that the alleged deprivation was committed by a person acting under color of

state law.”38 “The first step in evaluating a section 1983 claim is to ‘identify the

exact contours of the underlying right said to have been violated’ and to determine

‘whether the plaintiff has alleged a deprivation of a constitutional right at all.’”39



36
     See Fed. R. Civ. P. 56(e)(2).
37
     See Fed. R. Civ. P. 56(e)(3) (“If a party fails to properly support an assertion of fact or fails
     to properly address another party’s assertion of fact as required by Rule 56(c), the court may
     . . . grant summary judgment if the motion and supporting materials — including the facts
     considered undisputed — show that the movant is entitled to it.”).
38
     Moore v. Tartler, 986 F.2d 682, 685 (3d Cir. 1993).
39
     Nicini v. Morra, 212 F.3d 798, 806 (3d Cir. 2000) (quoting County of Sacramento v. Lewis,
     523 U.S. 833, 841 n.5 (1998)).
                                                    6
        At to Plaintiff’s Eighth Amendment medical claim, “[i]n order to state a

cognizable [medical] claim, a prisoner must allege acts or omissions sufficiently

harmful to evidence deliberate indifference to serious medical needs. It is only such

indifference that can offend ‘evolving standards of decency’ in violation of the

Eighth Amendment.”40            “[T]o succeed under these principles, plaintiffs must

demonstrate (1) that the defendants were deliberately indifferent to their medical

needs and (2) that those needs were serious.”41 This standard affords considerable

latitude for medical professionals within a prison to diagnose and treat the medical

problems of inmate patients.42 Some of the more common situations in which

“deliberate indifference” has been found include when the defendant knows of a

prisoner’s need for medical treatment but intentionally refuses to provide it, delays

necessary medical treatment based on a non-medical reason, and prevents a prisoner

from receiving needed or recommended medical treatment.43

        Notably, when a prisoner has received medical care and treatment, and the

dispute is over the type or adequacy of the treatment, courts are reluctant to second

guess the medical providers’ judgment.44 The key question is whether the defendant

has provided the plaintiff with treatment, regardless of whether it is the plaintiff’s

40
     Estelle v. Gamble, 429 U.S. 97, 106 (1976).
41
     Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999).
42
     Inmates of Allegheny County Jail v. Pierce, 612 F.2d 754, 762 (3d Cir. 1979); Little v.
     Lycoming County, 912 F. Supp. 809, 815 (M.D. Pa. 1996).
43
     Id.
44
     See, e.g., Inmate of Allegheny Jail v. Pierce, 612 F.2d 754, 762 (3d Cir. 1979); Ellison v.
     Scheipe, 570 F. Supp. 1361, 1363 (E.D. Pa. 1983).
                                                   7
desired course of treatment.45 Further, “[i]f a prisoner is under the care of medical

experts . . . , a non-medical prison official will generally be justified in believing that

the prisoner is in capable hands.”46 Thus, “absent a reason to believe (or actual

knowledge) that prison doctors or their assistants are mistreating (or not treating) a

prisoner, a non-medical prison official . . . will not be chargeable with the Eighth

Amendment scienter requirement of deliberate indifference.”47

        Here, Defendant Myers reasonably relied on the medical judgment and

expertise of Dr. Doll, who diagnosed Plaintiff with an abscess and informed him that

he needed surgery. That Plaintiff was previously informed by a physician’s assistant

that the lump was not an abscess and that this observation persuaded Plaintiff that

he did not want the surgery performed cannot establish the deliberate indifference

necessary to state a constitutional violation under the Eighth Amendment. In sum,

it is reasonable for a prison official to rely on the medical judgment of the treating

physician and not a physician’s assistant.

        Notably, mere disagreement over a course of treatment is also insufficient to

establish an Eighth Amendment medical claim. Because Defendant Myers was not




45
     See Farmer v. Carlson, 685 F. Supp. 1335, 1339 (M.D. Pa. 1988).
46
     Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004).
47
     Id.
                                                   8
deliberately indifferent to Plaintiff’s serious medical need, the Court will enter

summary judgment in Defendant Myers’ favor.48

        B.     Notice of Death of Defendant Dr. Doll

        Counsel for Defendant Dr. Doll filed a notice of Dr. Doll’s death pursuant to

Federal Rule of Civil Procedure 25(a)(1) on February 26, 2021.49 In it, counsel

explains that Dr. Doll died on January 12, 2021.50

        Federal Rule of Civil Procedure 25 provides, in pertinent part:

        If a party dies and the claim is not extinguished, the court may order
        substitution of the proper party. A motion for substitution may be made
        by any party or by the decedent's successor or representative. If the
        motion is not made within 90 days after service of a statement noting
        the death, the action by or against the decedent must be dismissed.51

No party nor the decedent’s successor or representative has filed a motion for

substitution, and the time for doing so expired on May 27, 2021. Accordingly, the

action against Dr. Doll will be dismissed.




48
     To the extent that Plaintiff alleges that Defendant Myers made unkind remarks to him about
     the surgery, although they may be insensitive, words alone are insufficient to establish a
     constitutional violation. See, e.g., Burkholder v. Newton, 116 F. App’x 358, 360 (3d Cir.
     2004); Wilson v. Horn, 971 F. Supp. 943, 948 (E.D. Pa. 1997) (“The verbal abuse and
     harassment of which he complains, although not commendable, does not rise to the level of a
     constitutional violation.”), aff’d, 142 F.3d 430 (3d Cir. 1998) (table).
49
     Doc. 54.
50
     Id. at 1.
51
     Fed. R. Civ. P. 25(a)(1)
                                                    9
IV.   CONCLUSION

      Based on the foregoing, the Court will grant the motion, enter judgment in

favor of Defendant Myers, and dismiss Defendant Dr. Doll.

      An appropriate Order follows.



                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge




                                      10
